Citation Nr: 1536697	
Decision Date: 08/27/15    Archive Date: 09/04/15

DOCKET NO.  13-23 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an effective date prior to September 30, 2009, for the grant of entitlement to service connection for arthritis of the left shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to February 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2012 rating decision of the Department of Veterans Affairs (VA) regional office in Muskogee, Oklahoma (RO), which granted entitlement to service connection for arthritis of the left shoulder and assigned a 20 percent rating effective September 30, 2009.  The Veteran timely appealed the effective date for service connection.  


FINDINGS OF FACT

1.  Service connection for left shoulder disability was initially denied by rating decision in August 1986; in a March 2003 final rating decision, the RO continued the denial of the left shoulder claim on the basis of new and material evidence having not been received.    

2.  A new claim to reopen was not received by VA prior to September 30, 2009.


CONCLUSION OF LAW

The criteria for an effective date earlier than September 30, 2009 for the award of service connection for arthritis of the left shoulder have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.160(c), 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

As explained below, the determinative factor in this case is when the Veteran's original claim was denied and when the claims to reopen were received.  Any notice sent or evidence received after the receipt of the claim would not establish the Veteran's entitlement to an earlier effective date for service connection.  Therefore, no further development is required before the Board decides this appeal.

General Legal Criteria

According to the applicable regulations, the date of entitlement to an award of service connection is the day following separation from active service or the date entitlement arose, if the claim is received within one year after separation from service; otherwise, it is the date of receipt of claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

The effective date of an award of disability compensation based on new and material evidence (other than service department records) received after a final disallowance shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(1)(ii).  However, new and material evidence received prior to the expiration of the period to appeal a rating decision (one year after notice of the decision is sent) will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  See 38 C.F.R. § 3.156(b).

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or action indicating an intent to apply for one or more benefits under laws administered by VA from a claimant may be considered an informal claim.  Such an informal claim must identify the benefits sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as a claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54.

Factual Background and Analysis

The Veteran seeks an earlier effective date for his service-connected left shoulder arthritis disability, claiming that service connection is warranted from the day following his discharge from service because he has experienced problems with his left shoulder since service.  

The Veteran's original claim for disability benefits was received by VA in June 1986, over a decade after his separation from active service.  His claim for benefits was not received within the year after service discharge, and thus, an earlier effective date of February 7, 1970, the day following his discharge from active duty, is not warranted.  Therefore, the appropriate effective date for entitlement to service connection in this case would be the later of the date of receipt of the claim or the date entitlement arose.  

The Veteran's claim for service connection for left shoulder disability was initially denied by a rating decision dated in August 1986 rating decision.  A copy of the notice sent to the Veteran of this denial is not included in the evidence currently of record.  However, there is no indication in the record that the Veteran did not receive notice of this decision, nor has he claimed otherwise.  There is a presumption of administrative regularity under which it is presumed that government officials "have properly discharged their official duties."  United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926).  VA need only mail notice or other correspondence to the Veteran's last address of record for this presumption to attach.  Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  This presumption of regularity in the administrative process may be rebutted only by "clear evidence to the contrary."  Schoolman v. West, 12 Vet. App. 307, 310 (1999).  And this requires showing, not only that the Veteran did not receive the notice or correspondence in question, but also that there was another viable address where he could have been reached.  Absent this, VA is entitled to rely on his address of record.  See Cross v. Brown, 9 Vet. App. 18, 19 (1996).  The presumption of regularity has not been rebutted in this case, as the evidence does not indicate that the Veteran did not receive notice of the August 1986 disallowance.

The Veteran filed a claim for service connection for a left shoulder disability again in December 2002.  In a March 2003 rating decision, the RO denied reopening the claim because new and material evidence had not been presented, and the Veteran was notified of this action later in March 2003.  A subsequent claim to reopen for a left shoulder disability was received by VA on September 30, 2009.  The claim was reopened and entitlement to service connection for left shoulder arthritis was granted, with a 20 percent rating effective September 30, 2009, the date the claim to reopen was received by VA.

Review of the record shows that there was no communication or treatment records that could be interpreted as a new claim for service connection for a left shoulder disability, formal or informal, received subsequent to the March 2003 final rating decision and prior to September 30, 2009.

Given the foregoing, there is no basis for the assignment of an effective date for the grant of service connection for a left shoulder disability prior to September 30, 2009.  See 38 C.F.R. § 3.400(q)(1)(ii), (r); see also Washington v. Gober, 10 Vet. App. 391, 393 (1997) ("The fact that the appellant had previously submitted claim applications, which had been denied, is not relevant to the assignment of an effective date based on a current application."); Wright v. Gober, 10 Vet. App. 343, 346-47 (1997) (holding that an application that had been previously denied could not preserve an effective date for a later grant of benefits based on a new application).  Because of the denial of the claim to reopen in the March 2003 final rating decision, the earliest effective date that can be assigned in this case is the date of receipt of the Veteran's subsequent application to reopen the claim for service connection for a left shoulder disability.  His subsequent claim to reopen was filed on September 30, 2009, and he does not claim, nor does the evidence show, that he filed a formal or informal claim to reopen prior to that date.  Accordingly, September 30, 2009, is the earliest effective date that can be assigned for the grant of entitlement to service connection for a left shoulder disability.

In reaching this determination, the Board acknowledges the Veteran's contention that the appropriate effective for the grant of service connection for his left shoulder disability is the day following his separation from active service because his disability began in service.  The Board does not dispute the onset or origin of his left shoulder disability.  But that is not the dispositive issue in this case.  Rather, according to the applicable statute and regulation, and case law, the effective date for the grant of service connection for this disability may be no earlier than the date upon which his application to reopen the previously denied claim for service connection was received, following the last final disallowance, which, as stated, was September 30, 2009.  There simply is no legal entitlement to an earlier effective date prior to this date.  

As no earlier effective date is permitted by law, the benefit sought on appeal must be denied.


ORDER

Entitlement to an effective date prior to September 30, 2009 for an award of service connection for arthritis of the left shoulder is denied.  





____________________________________________
DELYVONNE M. WHITEHEAD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


